Exhibit 10.16 Schedule of ATM Warrants Issued Warrants in the form filed as Exhibit 99.2 to Form 8-K of KiOR, Inc. on March 18, 2013 were issued pursuant to Amendment No. 1 to the Loan and Security Agreement dated as of March 18, 2013 among the Company, KiOR Columbus LLC, 1538731 Alberta Ltd., 1538716 Alberta Ltd. and KFT Trust, Vinod Khosla, Trustee as follows: DateIssued Warrantholder NumbersofUnderlyingShares ExercisePrice March18,2013 1538731 Alberta Ltd. $ 1538716 Alberta Ltd. $ KFT Trust, Vinod Khosla, Trustee $ April24,2013 KFT Trust, Vinod Khosla, Trustee $ May 17, 2013 KFT Trust, Vinod Khosla, Trustee $ June 17, 2013 KFT Trust, Vinod Khosla, Trustee $ July 26, 2013 KFT Trust, Vinod Khosla, Trustee $ August 27, 2013 KFT Trust, Vinod Khosla, Trustee $ March 18, 2014 1538731 Alberta Ltd. $ 1538716 Alberta Ltd. $ KFT Trust, Vinod Khosla, Trustee $
